Citation Nr: 0203279	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  98-08 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from  December 1950 to May 
1955.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision by the RO.  

The case was remanded by the Board to the RO in May 2000 for 
additional development of the record.  



FINDINGS OF FACT

1.  The veteran's service-connected PTSD is shown to be 
productive of a level of impairment that more nearly 
approximates that of occupational and social impairment with 
deficiencies in most areas such as judgment, thinking and 
mood, due to such symptoms as:  suicidal ideation, confusion, 
impaired cognitive functioning, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) and the 
inability to establish and maintain effective work and social 
relationships.  

2.  The service-connected PTSD is not shown to produce total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name have never been 
demonstrated to be due to the service-connected disability.  



CONCLUSION OF LAW

The schedular criteria for the assignment of a 70 percent 
rating, but not higher, for the service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130 
including Diagnostic Code 9411 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

Historically, the veteran was granted service connection for 
PTSD and assigned a 50 percent rating effective on October 
10, 1993.  

In July 1997, the veteran was afforded a VA examination to 
determine the current severity of the PTSD.  The veteran 
mentioned having suicidal ideation and reported experiencing 
anxiety, poor interpersonal relationships, flashbacks, 
insomnia and anger.  

The VA examiner noted that the veteran's affect was flat and 
his mood was labile and dysphoric.  The veteran was extremely 
depressed.  The veteran's abstract thinking was poor.  He was 
guarded and suspicious and had a poor memory, both recent and 
past.  The veteran had a sense of fear and panic.  No 
auditory or visual hallucinations were elicited, and no 
active suicidal or homicidal ideations were entertained.  His 
insight into general problems seemed poor.  The veteran had 
difficulty coping; he forgot things and had trouble keeping 
his feelings under control.  

The VA examiner found that the veteran's PTSD was moderately 
severe to severe with a Global Assessment of Functioning 
(GAF) score of 50-55.  

The VA medical records indicated that the veteran was 
hospitalized in April 1998 for major depression and suicidal 
ideation.  The discharge summary noted that the veteran was 
agitated and his mood was depressed.  His affect was somewhat 
constricted.  His poor recall improved with hospitalization.  

The veteran denied having any hallucinations in any spheres.  
He had not currently hurt himself, but noted that he had 
harmed himself in the past, by overdosing twice.  The veteran 
admitted that he thought of shooting himself in the past, but 
currently had no plan.  

The veteran was afforded another VA examination in September 
1998.  The veteran complained of having depression and 
anxiety, suicidal ideation, nightmares and feelings of 
worthlessness.  

On mental status examination, the veteran was neat, tidy and 
cooperative.  He talked clearly, audibly, and rationally.  He 
was fairly depressed in responses.  A sense of helplessness 
and hopelessness prevailed, with fleeting suicidal ideation 
but no plan entertained.  His mood was rather labile and 
dysphoric.  He was guarded and suspicious.  He was able to 
recall the last three Presidents, but had difficulty with 
serial sevens, because of lack of concentration.  No auditory 
or visual hallucinations were elicited.  His insight and 
judgment into problems was rather poor.  

The diagnosis included that of PTSD, moderately severe to 
severe with a GAF of 55-60.  The examiner advised that all 
lethal weapons should be removed from the veteran's reach.  

A review of VA outpatient treatment reports dating from 1998 
through 1999 indicated that the veteran was treated almost 
monthly for the chronic PTSD.  GAF scores ranged from 60 to 
70.  

Subsequent to the remand by the Board, numerous outpatient 
treatment records were obtained showing continuous treatment 
for the PTSD from 1999 to 2001.  The veteran's symptoms 
remained fairly consistent and included anxiety, depression, 
feelings of helplessness and hopelessness, suicidal thoughts, 
insomnia, nightmares and flashbacks.  GAF scores were between 
50 and 60.  

The veteran was afforded a VA examination in June 2000.  The 
veteran's complaints continued to include those of 
depression, anxiety, agitation, severe mood swings, 
nightmares and poor concentration.  

On examination, the veteran had tardive dyskinesia with 
oral/buccal foam which tended to get worse under stress due 
to use of psychotropics.  His mood was of dysphoria.  A sense 
of helplessness and hopelessness prevailed.  He was rather 
labile and dysphoric.  He was a little agitated and fidgety.  
He gave up easily on serial sevens, explaining that he could 
not concentrate.  He was guarded and suspicious; however, no 
hallucinations were elicited.  No active suicidal plan was 
entertained, but the veteran indicated that he would not be 
there it were not for his granddaughter and daughter.  His 
fund of general knowledge appeared poor.  No first rank 
symptoms of schizophrenia were elicited.  No evidence of 
psychosis or thought disorder was elicited.  Insight and 
judgment into problems seemed rather poor.  

The veteran was noted to have severe mood swings.  The 
veteran attended church regularly, but did not belong to any 
clubs or organizations.  He was able to take care of personal 
chores.  He had no particular hobbies or interests.  The 
diagnosis included that of PTSD, moderately severe to severe.  
GAF was noted as 55.  

The VA examiner indicated that the veteran definitely needed 
to continue outpatient psychiatric treatment and recommended 
that the veteran try a mood stabilizing drug.  The examiner 
noted that, over the years, that he had known the veteran, he 
had functioned barely and might have deteriorated to some 
extent.  His coping mechanisms had fallen down a little.  

In outpatient treatment reports from April and May 2001, 
increasing PTSD symptoms were noted, with increasing anxiety.  
The veteran began to avoid family and remain in his bedroom.  
Increased hallucinations and flashbacks were also noted.  

The veteran was once again reexamined in August 2001.  The VA 
examiner reported that the veteran had not worked in 20 
years.  The veteran's symptoms included those of feeling very 
nervous, anxious and edgy.  The veteran reported insomnia, 
flashbacks and nightmares.  The veteran reported depression 
and past suicidal attempts.  The veteran reported recurrent 
panic episodes with palpitations and smothering feelings.  

Objectively, there was no evidence of hallucinations or 
delusions.  His concentration was impaired.  His memory and 
recall for recent events was slightly impaired.  Judgment was 
intact.  There was no evidence of any looseness of 
associates, flight of ideas, or pressured speech.  There were 
no obsessive thoughts or compulsive actions.  

Diagnosis included that of chronic PTSD.  The highest GAF 
appeared to be 60.  The examiner concluded that the veteran 
had problems with PTSD which had presented with recurrent bad 
dreams, nightmares, flashbacks, intrusive thoughts about 
Korea, feeling easily startled, and having constant memories 
of Korea.  The veteran had some episodes of depression which 
seemed to be very much part of the PTSD.  The veteran needed 
to continue with treatment.  

Finally, outpatient treatment records from September 2001 
continue to report PTSD symptoms with a GAF of 60.  



II.  Legal Analysis

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for increase.  
However, the veteran has been informed of what information 
was needed to support his claim in rating decisions, 
Statements of the Case and letters sent to him by the RO, as 
noted hereinabove.  

Accordingly, in light of the development already taken in 
this case and the favorable action discussed hereinbelow, the 
Board finds that the veteran is not prejudiced thereby and no 
further assistance in developing the facts pertinent to his 
claim is required.  In this case, the Board finds that there 
is sufficient evidence of record to decide his claim 
properly.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The veteran has been rated under Diagnostic Code 9411 which 
governs ratings for PTSD, based on the regulations set forth 
in 38 C.F.R. § 4.126 and § 4.130, the General Rating Formula 
for Mental Disorders.

Under Diagnostic Code 9411, a 30 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for PTSD where the 
veteran exhibits occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

Based on a careful review of the entire record, the Board 
notes that the veteran's PTSD symptoms had remained fairly 
consistent through the 1990's, but had recently increased.  
The outpatient treatment records from April and May 2001 
noted an increase in symptoms including those of flashbacks, 
nightmares, depression, anxiety, mood swings and 
hallucinations.  The veteran's family noted that he had begun 
to spend more time alone.  The veteran indicated that he had 
become irritable and found it hard to control outbursts 
toward his family.  His concentration and memory had always 
been poor.

Comparing the VA examinations in 1997 and 1998 with the more 
recent examinations in June 2000 and August 2001, the Board 
notes that the symptoms have been fairly consistent, but that 
the more recent examiners noted an increase in symptoms, 
despite the consistent GAF scores.  

In June 2000, the VA examiner indicated that the veteran 
"functioned barely, and in fact might have deteriorated to 
some extent."  The examiner also noted that the veteran's 
coping mechanisms had fallen down a little.  The veteran's 
GAF score appeared to remain between 50 and 60 since the mid 
1990's and the veteran's PTSD was consistently described as 
between moderate to severe.  

All of the examinations of record, as well as the outpatient 
treatment reports, as noted hereinabove, indicate that the 
veteran's PTSD is manifested by symptoms that more nearly 
approximate the criteria set forth for the application of a 
70 percent rating under Diagnostic Code 9411.  

The medical evidence of record shows that the veteran 
exhibits occupational and social impairment with deficiencies 
in most area, such as family relations, judgment, thinking, 
or mood, due to such symptoms as:  suicidal ideation, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; difficulty in adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships.  

Finally, the record shows that the veteran has received 
ongoing treatment for several years and is currently 
scheduled for additional treatment at the PTSD unit at a VA 
Medical Center.  

Based on its review of the entire record, the Board finds 
that the current service-connected disability picture 
referable to PTSD is shown to more nearly approximate the 
schedular criteria that supports the assignment of a 70 
percent rating under Diagnostic Code 9411.  

Nonetheless, despite the increase in the veteran's PTSD 
symptoms, the evidence of record does not establish that the 
service-connected disability is 100 percent disabling, as the 
evidence has never shown total occupational and social 
impairment. 

Specifically, there is no evidence of persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, or an inability to perform 
activities of daily living.  The veteran is not disoriented 
to time or place.  Finally, the veteran the veteran has no 
trouble recalling names of close relatives, occupation or his 
own name.  

Given the facts in this case, the Board concludes that the 
criteria for a 70 percent rating is assignable for the 
service-connected PTSD in accordance with the provisions of 
Diagnostic Code 9411.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.129, 4.130 including Diagnostic Code 9411 
(2001).  


ORDER

An increased schedular rating of 70 percent for the service-
connected PTSD is granted, subject to the regulations 
controlling to disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

